                      Case 5:19-cv-00834-DAE Document 8 Filed 10/09/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Western District
                                             __________ District of
                                                                 of Texas
                                                                    __________


                     Malibu Media, LLC                         )
                             Plaintiff                         )
                                v.                             )      Case No. 5:19-cv-00834-DAE
                           John Doe                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant John Doe                                                                                            .


Date:          10/09/2019                                                                   /s/ JT Morris
                                                                                         Attorney’s signature


                                                                                      JT Morris, TX 24094444
                                                                                     Printed name and bar number
                                                                                        1105 Nueces Street
                                                                                        Austin, Texas 78701



                                                                                               Address

                                                                                        jt@jtmorrislaw.com
                                                                                            E-mail address

                                                                                          (512) 717-5275
                                                                                          Telephone number

                                                                                          (512) 582-2948
                                                                                             FAX number
